DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the Pre-AIA  provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to amendment filed 07/27/2022 which is a reissue of application 13/633,663 (U.S. Patent No. 8,766,366), issued on Jul. 1, 2014.
Claims 1-5 were original.  Claims 6-25 are new.  Claims 1-25 are currently pending in the application. Claims 1, 6, 19, 22 are independent claims.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-25 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lee et al. (US 8,329,546).

Regarding to claims 1, 6, 19, 22:

Lee, Fig. 24 (annotated below) and related text on col. 2-11 discloses the claimed semiconductor device including a gate dielectric pattern 1108 disposed on a substrate 1102; a lower gate electrode 2302 disposed on the gate dielectric pattern 1108, the lower gate electrode 2302 including a bottom portion parallel to the substrate and sidewall portions extending in a vertical direction from both ends of the bottom portion; and an upper gate electrode 2304 disposed on the bottom portion and sidewall portions of the lower gate electrode 2302, the upper gate electrode 2304 having a lower resistivity (col. 11, first paragraph discloses the use of Al or other high conductivity metals for upper gate electrode) than the lower gate electrode 2302, wherein the upper gate electrode 2304 is partially surrounded by the sidewall portions of the lower gate electrode 2302 (upper gate electrode 2304 is surrounded at the bottom by lower gate electrode 2302, and wherein a width of upper portions of the sidewall portions of the lower gate electrode 2302 is narrower than a width of lower portions of the sidewall portions of the lower gate electrode 2302.
[AltContent: arrow][AltContent: textbox (lower sidewall portion)][AltContent: textbox (upper sidewall portion)][AltContent: arrow]
    PNG
    media_image1.png
    504
    784
    media_image1.png
    Greyscale

Regarding to claim 2:
Lee, Fig. 24, col. 11, second paragraph discloses the lower work function metal gate electrode 2302 and upper fill metal gate electrode 2304 are subsequently etched by CMP process.

Regarding to claims 3, 4, 5, 14, 15, 16, 23, 25:
Lee, Fig. 24 and col. 7 fourth paragraph discloses gate dielectric pattern include an insulating pattern 1106 similar to the interfacial layer 304 of oxide or nitride or SiON (col. 4, lines 25-36) and a metal compound pattern 1108 similar to gate dielectric layer 306 of metal oxide, metal nitride or metal oxynitride layer (col. 4, last paragraph).  The metal compound pattern 1108 is between the gate dielectric pattern 1106 and lower gate electrode 2302.

Regarding to claims 7, 8, 9, 10, 20, 21, 22, 24:
Lee, col. 6, second paragraph discloses the lower gate electrode includes TiN layer, and the metal gate structure 902 include an additional layer of aluminum, or W as an upper gate electrode having different work functions. 
 
  Regarding to claims 11, 12:
Lee, Fig. 24 shows spacers 1702 covering sidewalls of lower and upper gate electrodes 2302 and 2304.

Regarding to claim 13:
Lee, Fig. 24 shows source/drain regions 1704 formed in the substrate on both sides of the lower gate electrode.

Regarding to claims 17, 18:
Lee, Fig. 24 shows an interlayer dielectric 1802 on the substrate, and the sidewall portions of the lower gate electrode (i.e. lower sidewall portions as shown above) have top surfaces lower than a top surface of the interlayer dielectric 1802, and the top surface of the interlayer dielectric 1802 is coplanar with a top surface of the upper gate electrode.


Response to Arguments
The objection to the application and the rejection to the claims in the previous Office Action have been overcome by the Applicant’s amendment.
The indication of allowable subject matter in the previous Office Action has been withdrawn in view of the newly cited prior art as noted above.

                                             Conclusion 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,766,366 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3992

Conferees:/ LEOANRDO ANDUJAR/ 
Primary Examiner, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991